PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,080,378
Issue Date: August 3, 2021
Application No. 16/048,044
Filed: July 27, 2018
Title: HYBRID DEVICE HAVING A PERSONAL DIGITAL KEY AND RECEIVER-DECODER CIRCUIT AND METHODS OF USE 


:
:	NOTICE
:
:
:
:
:
:


This is a Notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.27(g)(2), filed February 28, 2022, which is being properly treated as a request under 37 CFR 1.28(c).

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989). Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED. Accordingly, status as a small entity has been removed and any future fees submitted must be paid at the undiscounted rate.

Inquiries related to this communication should be directed to Ann Marie Ziegler at (571) 272-7151. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions